Citation Nr: 1429791	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested by intercostal rib pain, to include costochondritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1996 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. (RO).

The Board remanded this case in July 2013 for a new VA examination and further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence of record demonstrates that the Veteran's costochondritis is related to her military service. 


CONCLUSION OF LAW

The criteria for service connection for costochondritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent the Board grants entitlement to service connection for costochondritis, further discussion of the VCAA is not required with respect to this claim.  

Service Connection

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that she has costochondritis as result of an injury she sustained in service when she was running and fell due to a pothole and having to crawl backwards during basic training. The evidence of record is in equipoise concerning the etiology of the Veteran's costochondritis, thus the claim must be granted.  

A February 1997 emergency room record during the Veteran's period of active duty service that indicates she was seen for ankle, back and chest pain. She reported that the chest pain had been present for 2 weeks and that it occurred while running. May and June 1997 service treatment records indicating follow-up treatment for recurring intercostal pain.  The assessment was intercostal strain versus costochondritis.  

Post service treatment records include a December 2007 VA treatment showing the Veteran reported having complaints of left sided rib pain since service.  April, May and July 2008 VA physical therapy notes reflect complaints of left distal anterior costochondral pain that could be chronic intercostal strain versus chronic chondritis.  Medical records from Dr. O.B., M.D., dated in 2008, reflect that the Veteran reported tenderness in the left lower ribs.  

The Veteran underwent a VA examination in January 2009.  The VA examiner diagnosed costochondritis but stated that he could not resolve the issue of whether this condition is related to pain in the ribs in 1997 with repeated visits without resorting to speculation.  

Additional post service treatment records include a March 2009 VA treatment record that notes the Veteran' complaints of pain in the rib area; she reported it has hurt since service and included a pulling sensation and pain.  November 2011and December 2011 VA treatment records that reflect complaints of left-sided sterna/rib pain with certain movement.  She reported having a history since 1997.  She was found to have tenderness at the left lower sternum, left medial lower anterior ribs.

In December 2012 the Board remanded the claim for a new VA examination. The Veteran underwent another VA examination in April 2013.  The examiner noted the Veteran had a history of costochondral pain and past diagnoses of intercostal chronic strain and chronic costochondritis, but failed to provide an opinion as to an etiology.  In July 2013, the Board again remanded the claim for another VA examination. 

In October 2013, the April 2013 examiner provided an addendum medical opinion. The examiner opined that the Veteran's current disability was not related to service because post medical treatment records were silent for chronic complaints for years following discharge from service.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current costochondritis was incurred during her active service. As noted above, the Veteran's service information supports her report of rib pain during active service.  The January 2009 VA examination confirms that the Veteran has costochondritis.  

The Veteran is competent to report symptoms of rib pain during and after her military service. Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2). Thus, her statements as to the onset and frequency of her rib pain are competent and credible, and are of significant probative value. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is well established that a medical examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between the appellant's current disability and her military service. Smith v. Derwinski, 2 Vet. App. 137, 140 (1992). Thus, the negative nexus opinion furnished by the VA examiner in October 2013 and the positive nexus to service established by credible lay statements of a continuity of symptoms since active service put the evidence in relative equipoise as to the Veteran's costochondritis  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for costochondritis  will be granted. See Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown , 5 Vet. App. 413 (1993).

The Board expresses no opinion on the severity of the disorder. The RO will assign an appropriate disability rating. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for a disorder manifested by intercostal rib pain, to include costochondritis is granted.




____________________________________________
	Kelli A. Kordich 
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


